Slidell, O. J.
This suit is upon a note signed by the defendants, and also upon an account for professional services in certain enumerated causes.
It is expressed in the note that it is given for the fee of Mr. Dwight in a certain cause of which the title is therein set forth. At the trial of the cause witnesses were offered to show that, in fact, the note was not merely for Mr. Dwight's fee in the cause specified in the note, but also embraced professional services in other suits, being a portion of those charged in the account. We think this testimony was properly rejected. This is quite different from showing by parole the consideration of a note which, on its face, specifies none; and it is proper to observe that there was no allegation, nor offer of proof of fraud or mistake, in the confection of the instrument. '
The other matters, discussed in argument by the appellants, involve questions of fact. Were we acting originally upon the case we might perhaps have allowed a few dollars less than the District Judge awarded, but, upon a review of the whole case, we are not able to say that injustice has been done, or that there is any error authorizing a reversal.
Judgment affirmed, with costs.